DETAILED ACTION
This Office Action follows a response filed on December 20, 2021. Claims 12 and 26 have been amended; claims 21 and 31 have been cancelled; no claims have been added.
In view of amendments and remarks objection of claims 21, 24, and 31, the rejection of claim 23 under  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, the rejection of claims 12-31 under 35 U.S.C. 102(a)(1) as anticipated by, or in the alternative, under 35 U.S.C. 103 as being unpatentable as obvious over Findley et al. (U.S. Patent Application Publication 2012/01157551 A1), and the rejection of claims 12-31 under 35 U.S.C. 103 as being unpatentable as obvious over Jodicke et al. (EP 0 683 215 A1) have been withdrawn. 
Claims 12-20 and 22-30 are pending.

Allowable Subject Matter
Claims 12-20 and 22-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The present claims 12-20 and 22-30 are allowable over the closest references: Findley et al. (U.S. Patent Application Publication 2012/01157551 A1) and Jodicke et al. (EP 0 683 215 A1). 
The disclosures of Findley et al. and Jodicke et al. references resided in §§ 6-7 of the Office Action dated August 19, 2021 are incorporated herein by reference.   

20 to 60 % by weight, based on the entire composition, of at least one
monomer; and
30 to 60 % by weight, based on the entire composition, of at least one
branched pre-polymer,
wherein the composition is liquid at 20°C and I bar;
the at least one monomer is selected from the group consisting of methyl
methacrylate, ethyl methacrylate, n-propyl methacrylate, n-butyl acrylate, n-butyl
methacrylate, isobutyl methacrylate, methyl acrylate, ethyl acrylate, vinyl chloride, acrylonitrile, vinyl acetate, styrene, 2-ethylhexyl acrylate, 2-hydroxyethyl acrylate, N- Isopropyl acrylamide, N, N-dimethylaminoethyl methacrylate, N, N-dimethylaminoethyl acrylate, 2-vinylpyridine, 4-vinylpyridine, and any combination thereof; and the branched pre-polymer is a reaction product of a) at least one monomer having one polymerizable group, b) at least one monomer having at least two polymerizable groups, and c) at least one chain transfer agent, as per amended claim 1.
As of the date of this Notice of Allowability, The Examiner has not located or identified any reference that can be used singularly or in combination with another references including Findley et al. and Jodicke et al. to render the present invention anticipated or obvious to one of ordinary skill in the art.
In the light of the above discussion it is evident as to why the present claims are patentable over the prior art. 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764